Court of Appeals
                         Sixth Appellate District of Texas

                                      JUDGMENT


 Jonathan Earl Epps, Jr., Appellant                    Appeal from the 5th District Court of Cass
                                                       County, Texas (Tr. Ct. No. 2017F00133).
 No. 06-18-00046-CR         v.                         Opinion delivered by Chief Justice Morriss,
                                                       Justice Burgess and Justice Stevens
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jonathan Earl Epps, Jr., has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED FEBRUARY 28, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk